89 Ga. App. 662 (1954)
80 S.E.2d 492
FOLSOM
v.
ROUNTREE GROCERY COMPANY.
35001.
Court of Appeals of Georgia.
Decided February 17, 1954.
Smith & Undercofler, for plaintiff in error.
Dykes, Dykes & Marshall, contra.
NICHOLS, J.
The approval by counsel for the defendant in error, of the averments of fact in a bill of exceptions, in compliance with the provisions of Code (Ann. Supp.) § 6-908.1, does not constitute a waiver or acknowledgment of timely service of the bill of exceptions, as required by Code §§ 6-911 and 6-912. Newton v. Bailey, 208 Ga. 415 (67 S.E.2d 239); Branham v. Branham, 209 Ga. 373 (72 S.E.2d 713). As it does not appear that the bill of exceptions in this case has been served, or that service thereof has been waived or acknowledged, this court does not have jurisdiction to pass upon the writ of error. Godwin v. Atlantic Steel Co., 82 Ga. App. 391 (61 S.E.2d 155); Miller v. Riegel Textile Corp., 86 Ga. App. 554 (71 S.E.2d 574); Roy Livingston, Inc. v. Sower, 87 Ga. App. 538 (74 S.E.2d 485); Mahon v. Duncan, 210 Ga. 276 (79 S.E.2d 811).
Writ of error dismissed. Felton, C. J., and Quillian, J., concur.